Citation Nr: 9927488	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-33 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a dental disorder due 
to dental trauma for purposes of eligibility to continuing 
outpatient dental treatment at VA expense.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1942 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York City, New York, which denied service connection 
for a dental disorder due to dental trauma for purposes of 
eligibility to continuing outpatient dental treatment at VA 
expense. 


FINDINGS OF FACT

1.  The veteran has received one-time treatment for 
replaceable teeth which were present at service induction but 
missing at the time of service discharge. 

2.  No competent evidence has been presented that would tend 
to relate any current dental disorder to the veteran's 
military service.  


CONCLUSION OF LAW

The veteran has not established a well-grounded claim of 
entitlement to service connection for a dental disorder due 
to dental trauma for purposes of eligibility to continuing 
outpatient dental treatment.  38 U.S.C.A. § 5107(a) (West 
1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he sustained dental trauma in 
service, resulting in multiple tooth extractions.  He 
contends that he is therefore entitled to continuing 
outpatient dental treatment at VA expense.  

At the time the veteran submitted his dental claim in March 
1997, treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, periodontal disease (pyorrhea), 
and Vincent's stomatitis were defined as non-disabling 
conditions, and could be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  38 C.F.R. § 
4.149 (1998).  While service connection could be granted for 
replaceable missing teeth, the statute and regulations 
authorized outpatient dental treatment on a one-time basis 
only.  38 C.F.R. § 17.161(b).  

The Board notes that certain regulations governing dental 
benefits, 38 C.F.R. §§ 3.381 and 4.149, were amended this 
year.  64 Fed. Reg. 30,392-393 (June 8, 1999).  The provision 
authorizing service connection for treatable carious teeth 
and replaceable missing teeth solely for purposes of 
establishing eligibility for outpatient dental treatment, is 
retained in the amended regulations, but now appears at 
38 C.F.R. § 3.381(a) rather than at 38 C.F.R. § 4.149, which 
has been removed.  Limitation of outpatient dental treatment 
to one-time treatment only for such service-connected 
treatable or replaceable missing teeth remains in effect, 
unchanged.  38 C.F.R. § 17.161(b).

In contrast, 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161 
authorize continuing dental treatment for dental disorders 
due to service trauma.  Continuing dental treatment is also 
available under several other circumstances, including for 
compensable service-connected dental disorders (very severe 
disabilities like loss of all or part of a bone structure in 
the mouth (see 38 C.F.R. § 4.150)), dental disorders 
aggravating service-connected disabilities, or where the 
veteran has been granted total (100 percent) compensation 
benefits, or is participating in a vocational rehabilitation 
program, or the like.  38 C.F.R. § 17.161(g)-(j).  There is 
no evidence that any circumstance listed in the statutory or 
regulatory provisions pertain to this case, other than the 
contention regarding dental trauma; nor does the veteran so 
allege. 

Where one of these factors enumerated in the statute or 
regulations, such as a dental disorder due to dental trauma, 
is present, the veteran will be eligible for continuing VA 
dental treatment, even for a noncompensable dental condition, 
without the usual restrictions of timely application and one-
time treatment.  38 C.F.R. § 17.161(c).  

For the purposes of determining whether a veteran is eligible 
for dental care based on dental trauma, under 38 C.F.R. § 
17.161(c), the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service.  See VAOPGCPREC 5-97 (1997).

Thus, if the veteran incurred dental trauma in service, he 
would be entitled to treatment of the teeth involved in the 
dental trauma and to treatment of other teeth affected by the 
residuals of the dental trauma, under either the old or the 
new regulations.  38 C.F.R. § 17.161(c).  

The veteran's service induction examination, conducted in 
April 1942, reflects that the veteran had eleven missing 
teeth, described as teeth #4, #5, #6, and #8 on the right 
upper jaw, #4, #5, #6, and #8 on the left upper jaw, #14 and 
#16 on the right lower jaw, and #16 on the left lower jaw.  
At the time of dental examination in August 1942, eleven 
teeth were again noted as missing, and several additional 
teeth were noted as carious but restorable.  At the time of a 
December 1942 dental examination, 11 teeth were missing.  
Caries in tooth #8 on the right and tooth #8 on the left and 
in tooth #16 on the right were treated in August 1942, 
according to those dental records.  Dental records dated in 
October 1943 reflect that 13 teeth were missing, although 
there is no notation in the dental records as to when or why 
extractions occurred.  These records also reflect that the 
veteran was provided right and left upper and lower partial 
dentures in October 1943.  At the time of discharge 
examination in October 1945, a total of 13 teeth were missing 
(#4, #5, #6, #7, right upper jaw, #4, #5, #6, #7, left upper 
jaw, #14 and #16, right lower jaw, and #14, #15, and #16, 
left lower jaw).  The veteran's service medical records are 
devoid of any notation of complaints or treatment of medical 
or dental trauma during service.

In VA dental ratings in April 1947, July 1947, and January 
1948, the RO listed 11 teeth (#1, #3, #4, #5, #12, #13, #14, 
#16, #17, #30, and #32) as missing at enlistment.  Teeth #1, 
#7, #16, #18, #19, #20, #21, #28, #29, and #32 were 
determined to be "incurred in service."  It was noted on 
the rating that teeth #1, #16 and #32 were service-connected 
because, although noted as missing at induction, they were 
also noted as treated in service.  A noncompensable 
evaluation was assigned, with authorization for one-time 
treatment, which the veteran acknowledges he received, which 
included partial upper and lower dentures.  See 38 C.F.R. 
§ 17.161(b).  The Board finds that neither the regulations 
applicable when he filed his claim nor the amended version 
applicable after June 8, 1999, would result in a compensable 
evaluation for replaceable missing teeth or teeth treated 
during service, or result in more favorable treatment for the 
veteran.  

The Board notes that the tooth number designation system used 
in the VA ratings in this case is different than the number 
designation system used in the service medical and dental 
records.  In the service dental records, upper teeth are 
assigned numbers 1 through 8, and each number appears twice, 
once for the teeth to the right of the center of the maxilla 
(upper jaw) and once for the teeth in the same position on 
the left.  The third upper molars are designated as #8 on the 
left and #8 on the right.  Teeth on the mandible (lower jaw) 
are assigned numbers 9 though 16, beginning from the center.  
Third molars are designated as #16 on the right or left.  The 
numbering system used in the VA treatment dental record dated 
in 1947 assigns a different number for each tooth, from #1 
through #32, beginning with the right upper third molar, 
which is tooth #1.  The right maxillary third molar is #16.  
Lower teeth are numbered from #17 to #32, with the left 
mandibular (lower) third molar designated as #17 and the 
right mandibular third molar is #32.  The Board notes that 
the records consistently reflect that the veteran had 11 
teeth missing at service entry, although the numbers assigned 
for individual teeth missing at service entrance or discharge 
appear to vary, given use of differing numbering systems.  

However, the veteran has stated his belief that he is 
entitled to additional VA outpatient dental treatment because 
he incurred dental trauma in service.  The initial question 
which must be answered is whether the veteran has presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim of entitlement to service 
connection for dental trauma is well grounded.  38 U.S.C.A. 
§ 5107(a).  To be well-grounded, the claim must be plausible, 
one which is meritorious on its own or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

A well-grounded claim requires competent evidence of current 
disability (a dental diagnosis in this case), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical/dental 
evidence).  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, the veteran's service induction dental 
examination reflects that 11 teeth were missing, and his 
service separation examination reflects that 13 teeth were 
missing.  The evidence of record contradicts the veteran's 
March 1997 and June 1997 statements that 13 teeth were 
extracted during service.  There is no in-service or post-
service medical or dental clinical record or opinion 
indicating that the veteran incurred a specific dental trauma 
during service, or indicating that any post-service dental 
disorder or condition might be linked to the veteran's 
service or any incident thereof.  

The veteran's statements reflect a belief that the dental 
work performed in service was, in itself, traumatic.  
However, the Board is bound by a VA General Counsel 
determination that the intended effects of dental treatment, 
i.e., extraction or restoration (fillings) do not constitute 
"trauma" for purposes of entitlement to outpatient dental 
care at VA expense.
In particular, the Board notes that, although the veteran's 
service dental records reflect that certain teeth were 
treated or extracted during service, there is no medical 
(dental) evidence or opinion that these extractions are 
linked to any current dental disability other than 
replaceable missing teeth.  The service medical records 
reflect that the veteran had numerous missing, replaceable 
teeth at the time of his service discharge.  Where a veteran 
has replaceable missing teeth at the time of service 
discharge, the veteran is entitled to one-time VA outpatient 
dental treatment, if the veteran applies for such treatment 
within one year after service separation.  38 C.F.R. 
§ 17.161(b).  

The Board notes that the veteran has been granted service 
connection for treatment purposes for teeth #1, #16, and #32 
(as designated in the VA tooth number designation system).  
These teeth are third molars, according to the dental 
reference chart of record.  The Board further notes that, 
under the amended regulations, third molars may not be 
service-connected unless removed due to disease or pathology.  
38 C.F.R. § 3.381(e)(3) (1999).  There is no evidence that 
these molars were removed as a result of disease or 
pathology.  Thus, the veteran has already received more 
favorable treatment as to these teeth than he would be 
entitled to under the amended regulations.  

The Board also notes that the amended regulations provide for 
service connection, for treatment purposes (one-time 
treatment), of new caries filled more than 180 days after 
service entry or teeth filled or extracted more than 180 days 
after service entry.  However, as the 1947 and 1948 rating 
decisions reflect that the veteran has already been granted 
service connection and one-time treatment for teeth treated 
during service as well as for teeth extracted during service, 
there is no evidence that the veteran would be entitled to 
continuing outpatient dental treatment at VA expense under 
the amended regulation.  

The Board notes the veteran's contention that several teeth 
were extracted in service as a result of trauma.  However, 
there is no in-service medical or dental record to establish 
that the veteran incurred any specific dental trauma in 
service, and there is no post-service evidence to this 
effect.  

The only evidence of record that the veteran incurred dental 
trauma in service is the veteran's own lay statement.  The 
veteran has not submitted any evidence that he has the 
expertise to provide a dental diagnosis, and thus, his 
statement that he sustained dental trauma as the result of 
any injury to his mouth in service is not sufficient to 
establish a well-grounded claim.  38 U.S.C.A. § 5107(a); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board further notes that there is no medical or dental 
opinion, other than the veteran's unsupported lay statement, 
which links any current dental disorder to dental trauma 
incurred during service.  The veteran's opinion as to the 
etiology of his current dental disorders does not serve to 
establish a well-grounded claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (lay assertions of medical etiology 
cannot render a claim well-grounded); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992) (lay persons are not 
competent to render medical opinions).

In the absence of any medical or dental evidence that the 
veteran has a current dental disability due to in-service 
trauma, he has not presented a well-grounded claim.  Thus, 
the claim must be denied as not well-grounded.  38 U.S.C.A. 
§ 5107(a); see Woodson v. Brown, 8 Vet. App. 352, 353-54 
(1995).

In summary, there is no in-service or post-service medical or 
dental evidence or opinion to establish a plausible claim for 
in-service dental trauma.  In the absence of such evidence, 
the veteran has not established a well-grounded claim of 
entitlement to service connection for a dental disorder due 
to dental trauma.  Moreover, there is no category authorizing 
service connection for a dental disorder for purposes of 
dental examination or outpatient dental treatment under which 
the veteran has established a plausible claim.  38 C.F.R. 
§ 17.161. 

The veteran has not presented a well-grounded claim of 
entitlement to service connection, including for treatment 
purposes, under the old or new regulations.  To the extent 
the claim for service connection is a claim for dental 
treatment, it is not well-grounded.  Woodson v. Brown, 8 Vet. 
App. 352 (1995).  

The veteran has been notified of the requirement to submit a 
well-grounded claim, and has been notified of the evidentiary 
requirements for a well-grounded claim based on dental trauma 
or other criteria.  The veteran has not identified any 
available evidence or opinion which might serve to well 
ground his claim on any basis.  The Board finds that it would 
be fruitless, under the circumstances, to remand the claim to 
notify the veteran of the amended regulations, since there is 
no evidence or allegation that would suggest that the veteran 
could submit a plausible claim or that the outcome would be 
changed.  


ORDER

Entitlement to service connection for a dental disorder due 
to dental trauma for purposes of eligibility for continuing 
outpatient dental treatment at VA expense is denied.




		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

